Leaderick, C. J.,
delivered the opinion of the court.
On the 31st of August, 1871, Thompson and wife instituted an action in the second circuit court of ■Shelby county against the administrator of James, to recover for the wife’s services to intestate. The declaration claimed $500, and in March, 1873, plaintiffs ■obtained a verdict for $550, for which judgment was pronounced by the court in their favor. Ho motion for new trial or arrest of judgment was made, nor was any appeal prayed or granted. The judgment remained in full force, not vacated or set aside, until ■January, 1874, when the following entry appears of *260record in said court, purporting to have been made in this cause:
“ In this cause it is agreed between counsel that the judgment rendered herein may be set aside, upon condition that the plaintiffs be allowed to amend their writ and declaration without prejudice, so as to bring their suit for three thousand dollars. And it is agreed that such amendment shall not in any way be pleaded in defense by the defendants.” Signed; “Cayce Young, attorney for plaintiffs. Vance & Anderson, for defendants.”
Thereupon, it was ordered by the court that the judgment rendered herein on the 25th day of May (March, it should be), 1873, be set aside in pursuance of said agreement of counsel, and the cause was ordered to be reinstated in its proper place upon the trial docket.
The plaintiffs then filed their declaration claiming $3,000 for the wife’s services.
It will be observed that the foregoing agreement and the order of the court reinstating the cause upon the trial docket, were made at a term of the court subsequent to that at which the verdict was rendered and judgment of the court pronounced for $550 in favor of plaintiffs, a term of said court having intervened. No other entry appears until April, '1877, when, on motion of plaintiffs, the writ and declaration were amended “to make plaintiffs’ claim for damages $4,000.” At the same term the cause was tried, and a subsequent entry shows that when the cause was called for trial, plaintiffs asked leave to raise *261their writ and declaration to $3,500, which was objected to by defendant, but allowed by court, offering that defendant might have the cause continued if he desired, which, however, he declined. The trial then proceeded, and the jury rendered a verdict in favor of plaintiffs for $3,870, for which judgment was entered, and it was then the order was made allowing the increase to $4,0^0 in the writ and declaration, to all which defendant excepted, and entered a motion for a new trial, which the court held under advisement, and finally entered an order directing plaintiffs to enter a remittitur of their judgment except for the sum of $2,500, otherwise a new trial should be granted defendant. The defendant prayed an appeal, and the court declared that he would not require plaintiffs to remit any part of their judgment unless defendant would forego an appeal, and defendant persisting in taking his appeal, the court rescinded the order requiring the plaintiffs to remit, and rendered judgment for $3,870, the amount of the verdict of the jury, and defendant has appealed to this court.
We are not aware of any law, statute or rule of practice by which the court can undertake to set aside its judgment of a former term at a subsequent term of such court, except under certain statutes, where, by clerical mistake or inadvertence, an erroneous judgment has been entered. It is not pretended that the proceedings in this case fall within this category. The case between these parties had been tried and finally determined in March, 1873. The court had no further jurisdiction in the case than to enforce the judgment *262then rendered, after the expiration of the term at which the final judgment was rendered. It could not set aside or modify said judgment, and in undertaking to do so, it acted without authority of law. Nor could the consent of the attorneys in the case confer any such power or jurisdiction upon - the court. The judgment rendered was final and irrevocable, subject only to revision in some of the familiar modes pointed out by law. It cannot be maintained that it was a new suit between the same parties, in which neither relied upon the former adjudication. It was not begun by any new process known to our courts. Upon its. face it purports to be a continuation of the old suit, upon an amended declaration, filed upon an agreement set out in the record, and upon an order of the court setting aside its judgment of a former term. To this amended declaration no pleas were filed.
If either party in the first trial was dissatisfied with the verdict and judgment, the mode of correcting any errors committed was . plain. To allow parties after judgment,' and after final adjournment of the court, at their own option, to have another trial of a case by the same court' which had already tried it, we think would be a most pernicious and mischievous practice.
In our view, all the proceedings had in pursuance of the agreement of counsel after the final' judgment in the case in March, 1873, were coram non judice and utterly invalid.
The judgment of March, 1873, was not affected by any order of subsequent 'terms of said court, and is *263a valid and subsisting judgment. -That subsequently rendered is void.
The judgment appealed from will be reversed, but the plaintiffs in error will pay the costs of this court' and the costs below which have accrued since the-filing of the amended declaration.